Upon petition to rehear.

By the court:
The question involved in this case, as was stated in the opinion of the court filed with the record when the judgment sought to be reheard was entered, .is, “whether it is the duty of the treasurer of a county or city, under section 38, article II, of the Constitution, in making and filing the list of persons who have paid their poll taxes, to embrace in such list the names of all persons who have paid their poll taxes or only the names of those who have personally paid the same.”
The court was then, and still is, of opinion that'the treasurer shopld. embrace in the list the names of such persons- only as have personally paid their poll taxes.
What constitutes a personal payment thereof, within the meaning of article II of the Constitution, was not involved in the case — was not argued by counsel for the defendant in error, and was not considered or passed upon by the court. A failure, therefore, to pass upon that question furnishes no ground for granting a rehearing. When a case is before the court in which that question is involved, it will be considered and decided, but until then any expression of opinion on the subject would scarcely be proper, and at most would be mere obiter.
The petition to rehear is therefore denied.

Reversed.